Citation Nr: 1730735	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status-post scrotal exploration with vasectomy, orchiopexy, and epididymectomy with vasectomy (scrotal condition).

2.  Entitlement to a rating in excess of 10 percent for scar, scrotal region (scrotal scar).

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for chronic dizziness, including as secondary to status-post scrotal exploration with vasectomy, orchiopexy, and epididymectomy with vasectomy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.
 
The issues of increased ratings for the Veteran's scrotal condition and scrotal scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  A claim for service connection for dizziness, including as secondary to a scrotal condition, was denied by a February 2006 rating decision.  The Veteran was properly notified and did not appeal, thus, that decision is final.

2.  Evidence received since the February 2006 VA decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for dizziness, including as secondary to a scrotal condition.


CONCLUSIONS OF LAW

1.  The February 2006 decision denying the Veteran's claim for service connection for dizziness, including as secondary to scrotal condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  Evidence received since the February 2006 denial is not new and material; hence, the criteria for reopening the claim for service connection for dizziness, including as secondary to scrotal condition, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

The RO sent correspondence in August 2009 and August 2010 and rating decisions in December 2009 and October 2010.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The aforementioned notice letters and rating decisions also informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that dizziness was the result of an actual disability and no actual disability was established or linked to service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the duty to assist requirement has been fulfilled.  The RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  VA  obtained examinations with respect to the claim for service connection for chronic dizziness in June 2005 and July 2016.  

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

New and Material Evidence

Historically, a February 2006 rating decision denied a claim for service connection for chronic dizziness on the basis that the Veteran's dizziness was a symptom and not the result of an actual disability.  The Veteran did not appeal this decision and that decision is now final.  38 U.S.C.A. § 7104 (West 2014).

In letters received in October 2007 and June 2009 the Veteran sought to reopen his claim for service connection for chronic dizziness.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  November 2009 and September 2010 rating decisions denied the Veteran's petition to reopen his claim for service connection for dizziness.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the final February 2006 RO decision includes information on the medications taken by the Veteran, letters from the Veteran regarding his dizziness, VA medical records showing evaluation and treatment for the Veteran's scrotal condition, a July 2016 VA examination, and the transcript from the Veteran's April 2017 hearing before the undersigned Veterans Law Judge.  

In October 2007 the Veteran submitted a letter which related that his prescribed medications caused dizziness and included information regarding his medications and their side effects.  

A June 2009 letter from the Veteran also related his dizziness to his medications.

VA medical center (VAMC) records are from 2006 to 2016 and indicate that the Veteran has consistently treated for pain associated with his scrotal condition, but that no diagnosis regarding his dizziness was made and that he did not receive treatment for dizziness.

The July 2016 VA examination found that the Veteran's dizziness was a symptom of his medications and did not have an established pathology.   The Veteran had an otherwise normal ear examination, with no findings of any conditions, tumors, neoplasms, or other symptoms regarding his ears.

In the April 2017 hearing the Veteran testified that his dizziness was caused by his medications.  See April 2017 Hearing Transcript, pg. 2-4.

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2012); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In light of the above, the Board finds that none of the evidence obtained and made a part of the record since the February 2006 rating decision provides an established disability which causes the Veteran's dizziness.  Rather, all of the newly submitted evidence  of record, including the Veteran's own testimony, supports the original determination that the Veteran's dizziness was not as a result of a disability.  Thus, this evidence is cumulative of statements and medical evidence submitted previously.  While the July 2016 VA examination is new evidence, it is not material as there is no diagnosis regarding the Veteran's dizziness.  Similarly, the April 2017 Hearing testimony is new evidence, but is also cumulative of the Veteran's prior statements regarding his dizziness.  The Board finds, then, that the new evidence associated with the claims file since the final February 2006 rating decision does not relate to any unproven element of the previously denied claim.  

While the Veteran is competent to report his symptoms, the etiology of his dizziness is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection of dizziness, including as secondary to a scrotal condition, is not reopened.  Annoni v. Brown, 5 Vet. App. 463   (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection of dizziness is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

During the April 2017 Board hearing, the Veteran indicated that this service connected scrotal scar had increased in severity.  The Veteran last underwent a VA examination for the purpose of evaluating his scrotal scar in August 2009, more than 7 years ago.  Therefore, a more contemporaneous examination is warranted. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").



During the April 2017, the Veteran testified that his service-connected scrotal condition and scrotal scar impacted his full time employment.  Specifically, he has to take medications due to the pain from his service connected disabilities and those medications cause him to become sick and result in him having to take sick days.  Further, he testified that the pain and discomfort from the scrotal disabilities markedly interfered with his employment and were not contemplated by the rating schedule.  Pursuant to 38 C.F.R. § 3.321 (b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2016). 

Accordingly, in light of the Veteran's assertions, the Board finds that a remand is appropriate for referral for consideration of extraschedular evaluation.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all relevant VA treatment records dating from 2015 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected scrotal scar.  The claims file, to include a copy of this REMAND, should be made available to the examiner.  The examiner must review the claims file and that review must be noted in the report.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  

The examiner is requested to delineate all symptomology associated with, and the current severity of, the scrotal scar.  The appropriate DBQs should be filled out for this purpose if possible.  Such findings, should include, but not limited to the measurements of the scar associated with the in-service injury and indicate whether the scar is linear, superficial, deep, painful, unstable, and/or exhibits any other disabling effects. 

A rationale for all opinions should be clearly provided.  

3.  After completing the above, refer the appeal to the Director of VA's Compensation Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321 (b) (1) (2016), and based on the collective impact of all service-connected disabilities in accordance with the holdings in Johnson v. McDonald, 762 F.3d 1362   (2014) and Yancy v. McDonald, 27 Vet. App. 484, 496   (2016).
 
4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


